Opinion by
Woodside, J.,
This is an appeal by a prisoner from tbe refusal of tbe court below to grant Mm a writ of habeas corpus.
The petitioner was sentenced to a total of 6 to 12 years for a series of burglaries. He contends that the record discloses that some of the testimony introduced at his trial was perjured. He bases this upon minor, immaterial inconsistencies in the testimony of police officers as to the time when the petitioner’s fellow burglar changed his story and first told the officers that the prisoner in this case was involved in the burglaries.
There is no indication of perjured testimony. See Commonwealth v. Billingsley, 160 Pa. Superior Ct. 140, 50 A. 2d 703, affirmed on Superior Court opinion 357 Pa. 378, 54 A. 2d 705 (1947) ; 29 P.L.E. Perjury §1. An examination of the record shows that the petitioner was convicted by the testimony of a fellow burglar, and other indisputable evidence.
We find no merit to the petitioner’s contention. He was convicted by a jury after a fair trial before Judge Burton R. Laub, one of the Commonwealth’s ablest trial judges.
Order dismissing writ is affirmed.